Citation Nr: 1826104	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-44 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea.

2. Entitlement to an initial rating in excess of 40 percent for status post head injury with cognitive impairment prior to June 11, 2014.

3. Entitlement to an initial rating in excess of 10 percent for status post head injury with cognitive impairment from June 11, 2014 forward.

4. Entitlement to an initial rating in excess of 30 percent for onychomycosis of the bilateral toenails.

5. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

6. Entitlement to an initial rating in excess of 20 percent for a right shoulder strain with degenerative changes.

7. Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee.

8. Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee.

9. Entitlement to an initial rating in excess of 10 percent for post-operative left Achilles tendon rupture.

10. Entitlement to an initial rating in excess of 10 percent for tendonitis of the right Achilles tendon.

11. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine with Tarlov's cysts and a bulging disc. 

12. Entitlement to an initial rating in excess of 10 percent for diastasis recti, rectus abdominus muscle. 

13. Entitlement to an initial rating in excess of 10 percent for tinnitus.

14. Entitlement to an initial compensable rating for traumatic coccyx separation from the sacrum.

15. Entitlement to an initial compensable rating for bilateral dry eye syndrome.

16. Entitlement to an initial compensable rating for bilateral pinguecula. 

17. Entitlement to an initial compensable rating for hypertension.

18. Entitlement to an initial compensable rating for erectile dysfunction. 

19. Entitlement to an initial compensable rating for migraine headaches prior to May 13, 2017.

20. Entitlement to an initial rating in excess of 30 percent for migraine headaches from May 13, 2017 forward.

21. Entitlement to service connection for a left calf disability.

22. Entitlement to service connection for a right calf disability.

23. Entitlement to service connection for a left hamstring/thigh disability.

24. Entitlement to service connection for a right hamstring/thigh disability. 

25. Entitlement to service connection for a respiratory disability, to include shortness of breath. 

26. Entitlement to service connection for a liver disability, to include an enlarged liver.

27. Entitlement to service connection for acne, to include acne keloids of the back of the neck.

28. Entitlement to service connection for residuals of a left armpit boil.

29. Entitlement to service connection for seborrheic dermatitis.	

30. Entitlement to service connection for numb spots on the head.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney at Law




ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1984 to December 2010. The Veteran served in the U.S. Army as a career counselor and retired as a Master Sergeant.

This matter is before the Board of Veteran's Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

During the course of the appeal, in a December 2017 rating decision an increased initial 30 percent rating for migraine headaches was granted effective May 13, 2017. Additionally, an increased initial 20 percent rating for a right shoulder strain with degenerative changes was granted effective January 1, 2011. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993).

Additionally during the course of the appeal the RO denied service connection for an anal fissure and hemorrhoids, and service connection for diabetic neuropathy of the right and left lower extremities and service connection was subsequently granted in a December 2017 rating decision. Additionally, service connection for post traumatic stress disorder (PTSD) was previously denied by the RO and granted in a December 2017 rating decision. As such constitutes a full grant of benefits sought on appeal these issues are no longer on appeal. AB v. Brown, 6 Vet. App. 35 (1993). 

Previously the case was before the Board in October 2016. 

Entitlement to a total disability rating due to service connected disabilities (TDIU) was granted in a December 2017 rating decision, for the entire period on appeal. As TDIU has been granted during the entire period on appeal, the Board will not address this issue.   

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial rating in excess of 50 percent for obstructive sleep apnea.

2. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial rating in excess of 40 percent for status post head injury with cognitive impairment prior to June 11, 2014.

3. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial rating in excess of 10 percent for status post head injury with cognitive impairment from June 11, 2014 forward.

4. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial rating in excess of 30 percent for onychomycosis of the bilateral toenails.

5. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial rating in excess of 20 percent for diabetes mellitus, type II.

6. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial rating in excess of 20 percent for a right shoulder strain with degenerative changes.

7. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial rating in excess of 10 percent for osteoarthritis of the left knee.

8. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial rating in excess of 10 percent for osteoarthritis of the right knee.

9. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial rating in excess of 10 percent for post-operative left Achilles tendon rupture.

10. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial rating in excess of 10 percent for tendonitis of the right Achilles tendon.

11. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine with Tarlov's cysts and a bulging disc. 

12. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial rating in excess of 10 percent for diastasis recti, rectus abdominus muscle. 

13. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial rating in excess of 10 percent for tinnitus.

14. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial compensable rating for traumatic coccyx separation from the sacrum.

15. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for to an initial compensable rating for bilateral dry eye syndrome.

16. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial compensable rating for bilateral pinguecula. 

17. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial compensable rating for hypertension.

18. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial compensable rating for erectile dysfunction.

19. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial compensable rating for migraine headaches prior to May 13, 2017.

20. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for an initial rating in excess of 30 percent for migraine headaches from May 13, 2017 forward.

21. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for a left calf disability.

22. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for a right calf disability.

23. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for a left hamstring/thigh disability.

24. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for a right hamstring/thigh disability.

25. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for a respiratory disability, to include shortness of breath.

26. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for a liver disability, to include an enlarged liver.

27. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for acne, to include acne keloids of the back of the neck.

28. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for residuals of a left armpit boil.

29. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for seborrheic dermatitis.	

30. In April 2018 correspondence, prior to the promulgation of a Board decision, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for numb spots on the head.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

2. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial rating in excess of 40 percent for status post head injury with cognitive impairment prior to June 11, 2014. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

3. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial rating in excess of 10 percent for status post head injury with cognitive impairment from June 11, 2014 forward. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

4. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial rating in excess of 30 percent for onychomycosis of the bilateral toenails. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

5. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).
6. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial rating in excess of 20 percent for a right shoulder strain with degenerative changes. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

7. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

8. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

9. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial rating in excess of 10 percent for post-operative left Achilles tendon rupture. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

10. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial rating in excess of 10 percent for tendonitis of the right Achilles tendon. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

11. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine with Tarlov's cysts and a bulging disc. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

12. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial rating in excess of 10 percent for diastasis recti, rectus abdominus muscle. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

13. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial rating in excess of 10 percent for tinnitus. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

14. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial compensable rating for traumatic coccyx separation from the sacrum. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

15. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial compensable rating for bilateral dry eye syndrome. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

16. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial compensable rating for bilateral pinguecula.  38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

17. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial compensable rating for hypertension. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

18. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial compensable rating for hypertension. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

19. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial compensable rating for migraine headaches prior to May 13, 2017. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

20. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial rating in excess of 30 percent for migraine headaches from May 13, 2017 forward. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

21. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to service connection for a left calf disability. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

22. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to service connection for a right calf disability. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

23. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to service connection for a left hamstring/thigh disability. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

24. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to service connection for a right hamstring/thigh disability. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

25. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to service connection for a respiratory disability, to include shortness of breath.  38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

26. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to service connection for a liver disability, to include an enlarged liver. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

27. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to service connection for acne, to include acne keloids of the back of the neck. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

28. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to service connection for residuals of a left armpit boil. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

29. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to service connection for seborrheic dermatitis. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

30. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to service connection for numb spots on the head. 38 U.S.C. §§ 7105(a), 7108 (West 2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In April 2018 written correspondence the Veteran stated he wished to withdrawal all of his increased rating and service connection claims currently on appeal. This written correspondence expresses clear intent to withdraw the Veteran's increased rating and service connection claims currently on appeal. As the Veteran has properly withdrawn the appeal prior to a final Board decision, the Board no longer has appellate jurisdiction and can take no further action on these matters. 38 C.F.R. §§ 20.202, 20.204(b), 20.1100(b).


ORDER

The appeal for entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea is dismissed.

The appeal for entitlement to an initial rating in excess of 30 percent for bilateral onychomycosis of the toenails is dismissed.

The appeal for entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II is dismissed.

The appeal for entitlement to an initial rating in excess of 20 percent for right shoulder strain with degenerative changes is dismissed.

The appeal for entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis is dismissed.

The appeal for entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis is dismissed.

The appeal for entitlement to an initial rating in excess of 10 percent for post-operative left Achilles tendon rupture is dismissed.

The appeal for entitlement to an initial rating in excess of 10 percent for tendonitis of the right Achilles tendon is dismissed.

The appeal for entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine with Tarlov's cysts and a bulging disc is dismissed.

The appeal for entitlement to an initial rating in excess of 10 percent for diastasis recti, rectus abdominus muscle is dismissed.

The appeal for entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.

The appeal for entitlement to an initial compensable rating for traumatic coccyx separation is dismissed. 

The appeal for entitlement to an initial compensable rating for bilateral dry eye syndrome is dismissed.

The appeal for entitlement to an initial compensable rating for bilateral pinguecula of the eyes is dismissed.

The appeal for entitlement to an initial compensable rating for hypertension is dismissed.

The appeal for entitlement to an initial compensable rating for erectile dysfunction is dismissed.

The appeal for entitlement to an initial compensable rating for migraine headaches, prior to May 13, 2017 is dismissed.

The appeal for entitlement to an initial rating in excess of 30 percent for migraine headaches is dismissed.

The appeal for entitlement to service connection for a left calf disability is dismissed.

The appeal for entitlement to service connection for a right calf disability is dismissed.

The appeal for entitlement to service connection for a left hamstring/thigh disability is dismissed.

The appeal for entitlement to service connection for a right hamstring/thigh disability is dismissed.

The appeal for entitlement to a respiratory disability is dismissed.

The appeal for entitlement to service connection for acne and acne keloids of the back of the neck is dismissed.

The appeal for entitlement to service connection for residuals of a left armpit boil is dismissed.

The appeal for entitlement to service connection for seborrheic dermatitis is dismissed.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


